Citation Nr: 1214222	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating prior to October 10, 2011 and an initial rating in excess of 40 percent on and after October 10, 2011 for benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Manila, the Republic of the Philippines, which, in relevant part, continued an initial noncompensable rating for BPH.  The Veteran relocated and his claim is now being addressed by the RO in Los Angeles, California.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During the pendency of the appeal, an increased evaluation from noncompensable to 40 percent was granted by a February 2012 rating decision effective October 10, 2011.  

A claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  Prior to October 10, 2011, the Veteran's BPH was manifested by voiding dysfunction that did not require the use of absorbent materials or an appliance and recurrent urinary tract infections that did not require long-term drug therapy, hospitalization or intermittent intensive management.

2.  On and after October 10, 2011, the Veteran's BPH does not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.
CONCLUSIONS OF LAW

1.  Prior to October 10, 2011, the criteria for an initial compensable rating for BPH are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2011).

2.  On and after October 10, 2011, the criteria for an initial rating in excess of 40 percent for BPH are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to initial compensable rating prior to October 10, 2011 and in excess of 40 percent thereafter for his BPH.  For the reasons that follow, the Board concludes that an increased rating is not warranted before or after October 10, 2011.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's benign prostatic hypertrophy has been rated under DC 7527, for prostate gland hypertrophy.  See 38 C.F.R. § 4.115b.  Under this DC, benign prostatic hypertrophy is rated as voiding dysfunction or urinary tract infection, whichever is the predominant disability.  Id.  The Board will evaluate the period prior to October 10, 2011 before turning to the present rating.

Prior to October 10, 2011

The Veteran is presently in receipt of a noncompensable rating for the period prior to October 10, 2011, for his BPH.  

A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R.  § 4.115a.  A 40 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

In the alternative, urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  Id.  Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Id. 

The Board has reviewed the Veteran's statements for relevant lay evidence.  The Veteran's November 2006 claim indicated that he had prostate pain.  His March 2007 Notice of Disagreement offered no evidence.  His January 2008 Form 9 states that he had declined a portion of the genitourinary exam due to confusion but was willing to be evaluated at that time.  He also reported treatment at St. Luke's Hospital.  There are no other statements pertinent to this claim.  

The Veteran sought treatment at the Asian Hospital in October 2006.  The records do not reflect the presence of any voiding dysfunction or urinary tract infections.

The Veteran sought treatment at St. Luke's Hospital in January and February 2007.  The Veteran was found to have prostate enlargement by ultrasound.  The Veteran was prescribed antibiotics four times a day for seven days in February 2007.  

The Veteran was seen for two VA examination prior to October 2011, in January and August 2007.  At the January 2007 VA examination, the Veteran denied urinary incontinence.  He did endorse urinary frequency, monthly dysuria, hesitancy weekly, flank pain weekly and nocturia two to three times.  The Veteran had a history of prostatitis in 1999 with antibiotic treatment.  His physical examination was normal.  At the August 2007 VA examination, the Veteran noted a history of perineal pain, urinary frequency, dribbling and fever first in 1994.  He went to see a medical doctor and was given antibiotics.  The Veteran reported that the condition would improve, but recur after three months.  The Veteran reported recurrent treatment three to four times a year.  After retirement, the Veteran reported treatment every six months.  The Veteran reported being told by an urologist that he had an enlarged prostate.  The examiner indicated that the Veteran's reported recurring urinary frequency, pain and dribbling were recurrent infections.  The Veteran claimed urinating every one to two hours and nocturia twice.  The Veteran reported monthly incontinence requiring him to change his underwear.  The Veteran declined a genital exam at that time.  

The Veteran was also seen for treatment through VA.  No relevant information is contained in these records.

The Board has also considered the Veteran's extensive service treatment records.  The Veteran has, however, reported that the incidence of urinary tract infections declined after his retirement.  The Board finds that these records are not representative of the disability for the period of September 2006 to October 10, 2011.  

The Board finds that the preponderance of the evidence is against the Veteran's claim prior to October 10, 2011.  The Veteran did not report and the evidence does not otherwise show that the Veteran used absorbent materials to control voiding dysfunction.  The Veteran did not report and the evidence does not otherwise show that the Veteran required the use of an appliance for voiding dysfunction.  The Board finds that the criteria for a compensable rating for voiding dysfunction are not met prior to October 10, 2011.  The Veteran's recurrent urinary tract infections have not resulted in hospitalization.  The Veteran receives one-week courses of antibiotics for infections occurring every six months.  The Board finds that one week is not long term drug therapy.  The Board also finds that prescription of antibiotics for one week at time does not constitute intensive management.  The Board finds that long-term drug therapy, hospitalizations and intermittent intensive management have not been shown prior to October 10, 2011.  The Board finds that the criteria for a compensable rating for urinary tract infection are not met prior to October 10, 2011.  The Board concludes that a compensable rating is not warranted prior to October 10, 2011.  

On and After October 10, 2011

The Veteran is presently in receipt of a 40 percent rating for voiding dysfunction as of October 10, 2011.  DC 7527 indicates that the ratings based on voiding dysfunction or urinary tract infections are alternatives to each and are not available in conjunction with each other.  The maximum schedular rating for urinary tract infections is 30 percent.  

The Board concludes that further consideration of urinary tract infections is not warranted.  

A 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  The evidence relevant to the period on and after October 10, 2011 consists entirely of a VA examination conducted on that date.  The Veteran has submitted no additional evidence, medical or lay, and has not requested that any be obtained on his behalf.  The October 2011 VA examination indicates that the Veteran does not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The Veteran endorsed changing absorbent materials twice per day.  He denied the use of an appliance.  The Board finds that the criteria for a rating in excess of 40 percent are not met.  A higher rating on and after October 10, 2011 is not warranted.

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's BPH disability is not inadequate.  The Veteran has made no argument that the schedular criteria are inadequate.  There is no evidence to show that the Veteran's disability picture is exceptional.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has made no mention of unemployability.  Nothing in the remaining record suggests unemployability as a result of BPH.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO staged the rating based on the October 2011 VA examination.  The Board has considered the possibility of further staged ratings.  The Board, however, concludes that the criteria for stages in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2006 fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran requested that the RO obtain his treatment records from St. Luke's hospital for the period of February 2007.  The RO did not make the request as the Veteran submitted the records on his own.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in October 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating prior to October 10, 2011 and an initial rating in excess of 40 percent on and after October 10, 2011 for BPH is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


